Motion Granted; Reversed and Remanded and Memorandum Opinion filed
December 31, 2015.




                                          In The

                         Fourteenth Court of Appeals

                                   NO. 14-15-00148-CV

                       D. PATRICK SMITHERMAN, Appellant
                                             V.

                         BANK OF AMERICA, N.A., Appellee

                        On Appeal from the 270th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2014-42122

                     MEMORANDUM                      OPINION


      This is an appeal from a judgment signed November 19, 2014.

      On December 21, 2015, the parties filed a joint motion to reverse the judgment and
remand the cause to the trial court. See TEX. R. APP. P. 42.1. The motion is granted.

      The judgment is reversed and the cause remanded to the trial court in accordance
with the parties’ agreement.

                                             PER CURIAM

Panel consists of Justices Christopher, McCally, and Busby.